Citation Nr: 0019576	
Decision Date: 07/26/00    Archive Date: 07/31/00

DOCKET NO.  99-06 372A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a low back disorder, 
characterized as diskectomy L2-3 with bilateral foraminal 
stenosis at L2-3, L3-4, and L4-5.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from July 1952 to July 
1955, and from June 1957 to July 1963.  

This appeal comes before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) on appeal 
from a January 1999 decision issued by the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

A hearing was conducted at the RO by a local VA hearing 
officer in April 1999.


FINDINGS OF FACT

1.  The veteran was treated for low back complaints during 
his period of active duty.

2.  Post-service medical records are shown to include 
diagnoses of foraminal stenosis, lateral disc herniation, 
degenerative joint and disc disease, and lumbar spondylosis.

3.  Two private medical opinions relate the veteran's current 
low back complaints to his military service.  


CONCLUSION OF LAW

The claim of entitlement to service connection for a low back 
disorder, characterized as diskectomy L2-3 with bilateral 
foraminal stenosis at L2-3, L3-4, and L4-5 is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); Caluza v. Brown, 7 Vet. 
App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per 
curiam) (table).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), the 
VA has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision holding that VA cannot 
assist a claimant in developing a claim which is not well 
grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 1999), 
req. for en banc consideration by a judge denied, No. 96-1517 
(U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the veteran has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, supra, at 1468; Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) (per curiam) (table).  Where the determinative 
issue involves medical causation or etiology, or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  Epps, at 
1468.  Further, in determining whether a claim is well 
grounded, the supporting evidence is presumed to be true and 
is not subject to weighing.  King v. Brown, 5 Vet. App. 19, 
21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) by 
(1) evidence that a condition was "noted" during service or 
during an applicable presumption period; (2) evidence showing 
postservice continuity of symptomatology; and (3) medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the postservice symptomatology.  
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of a nexus is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

In the instant case, the evidence of record shows that the 
veteran was treated on several occasions during his periods 
of active duty for back-related problems.  An April 1955 
treatment record shows that the veteran sought treatment 
after falling into a hole; he was diagnosed with lumbar 
muscular strain.  Subsequently, in January 1958, the veteran, 
as shown on a Physical Profile Notification form, was 
diagnosed as having chronic back strain.  Other service 
medical records dated following January 1958 also show 
diagnoses concerning the veteran's back.  

A private medical treatment note dated in July 1992 shows 
that the veteran was seen for complaints of radiating back 
pain.  The veteran reported hurting his back the previous 
year as a result of lifting a cabinet.  X-rays showed mild to 
moderate spondylitic changes but no obvious deformity.  

An October 1997 private medical examination report shows that 
central and bilateral foraminal stenosis at L-2-3, L3-4, and 
L4-5 was diagnosed.  In addition, lateral disc herniation at 
L2-3 was also shown to be manifested.

A Social Security Administration decision dated in June 1998 
shows that the veteran was found to be disabled as a result 
of his "severe" back problems.  

Furthermore, review of a letter dated in April 1999 submitted 
by a private physician, Dr. Bernard, shows that he indicated 
that he had treated the veteran for a lower back condition.  
It was noted that the veteran had claimed to have hurt 
himself while on active duty in 1955 and that he had suffered 
from chronic back problems since that time, which ultimately 
led to him having two back procedures.  The physician opined 
that the veteran's initial inservice back injury had 
necessitated his treatment up to the present time.  Dr. 
Bernard added that there was a direct connection between the 
veteran's 1955 injury and the back problems experienced by 
the veteran since his service separation.  

A hand written letter from Dr. Barnes, a private physician, 
dated in May 1999 indicates that he had treated the veteran 
for chronic back pain due to a prior injury on several 
occasions from 1963 to 1975 and also in 1987 and 1988.

A private X-ray report dated in June 1999 contains diagnoses 
of degenerative joint and disc disease of the lumbar spine as 
well as status post laminectomies extending from L-2 through 
L-5.  

Lumbar spondylosis is also shown to have been diagnosed on 
private medical examination in June 1999.

In addition, a letter supplied VA, dated in June 1999, from a 
private physician, Dr. Barnes, contains an opinion to the 
effect that the veteran's current back problems, are, in 
essence, related to his inservice back injury suffered in 
1955.  

In view of the above, the Board finds the veteran's claim of 
service connection is plausible within the meaning of Caluza 
and therefore, well grounded.  The medical evidence shows 
that he has a current disability of the low back, and the 
statements and competent opinions on file are sufficient to 
provide the likelihood of medical-nexus evidence linking the 
low back problems to his military service.  It is important 
to emphasize that the well grounded standard is a low 
threshold, see Morton v. West, 12 Vet. App. 477 (1999), and 
thus, evidence is presumed to be credible for such purposes.  
King v. Brown, 5 Vet. App. at 21.

Accordingly, as the claim is found to be well grounded, VA 
has a duty to assist in the development of facts relating to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103 (1999).  Further development of the appellate record 
is in order, as detailed below in the REMAND portion of this 
decision.

ORDER

The issue of entitlement to service connection for a low back 
disorder, characterized as diskectomy L2-3 with bilateral 
foraminal stenosis at L2-3, L3-4, and L4-5 is well grounded.  
To this extent only, the appeal is granted.  


REMAND

Because the claim of entitlement to service connection for a 
low back disorder, characterized as diskectomy L2-3 with 
bilateral foraminal stenosis at L2-3, L3-4, and L4-5 is well 
grounded, VA has a duty to assist the veteran in developing 
facts pertinent to the claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.159 (1999); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).

As indicated above, medical evidence on file includes 
findings of diagnoses of foraminal stenosis, lateral disc 
herniation, degenerative joint and disc disease, and lumbar 
spondylosis.  Additionally, as was also noted above, review 
of the veteran's service medical records shows that he was 
injured during his period of service, and two private 
physicians have, in effect, related these above-mentioned 
diagnosed back disorders to the veteran's active service.  
While these private medical statements have been accepted as 
correct for purposes of well groundedness, the Board finds 
that a specialized medical examination with consideration of 
all medical records to ascertain the precise etiology of the 
veteran's back disorder is further warranted.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should, with the veteran's 
assistance as needed, ascertain whether 
there are any other medical records 
(private, military or VA) pertaining to 
treatment for his back which have not 
been submitted.  If so, an attempt to 
obtain the records should be undertaken 
and all records obtained should be 
associated with the claims file.  The 
Board is particularly interested in 
obtaining all the records of the 
treatment that was provided to the 
veteran by Dr. Barnes and Dr. Bernard.  
To the extent that any attempt to obtain 
records is unsuccessful, the claims file 
should contain documentation of the 
attempts made.  The veteran and his 
representative should also be informed of 
any negative results and afforded the 
opportunity to obtain the records.  
38 C.F.R. § 3.159 (1999).

2.  Following completion of the above, 
the RO should arrange for the veteran to 
be examined by an orthopedic specialist 
if available, for the limited purpose of 
determining the nature and etiology of 
any low back problems to include 
foraminal stenosis, lateral disc 
herniation, degenerative joint and disc 
disease, and lumbar spondylosis.   The 
entire claims file and a copy of this 
Remand are to be furnished to the 
examiner for review prior to the 
examination. All appropriate testing 
deemed necessary by the physician, such 
as X-rays, should be performed.  The 
physician must review all the medical 
data on file, particularly the notations 
made in service medical records and those 
records pertaining to examination and 
treatment following service to include 
the records and the opinions from Dr. 
Bernard and Dr. Barnes.  The physician 
should then specifically address the 
following questions:  (1) what is the 
current and proper diagnosis of the 
veteran's back disorder; (2) whether the 
medical evidence on file establishes the 
presence of the veteran's current back 
disorder during his military service or 
during the first post service year; (3) 
if there is no medical evidence of a back 
disorder in service or during the first 
year thereafter, the physician should 
clearly indicate so; and (4) based on all 
the medical records and without resorting 
to speculation, the physician should 
indicate what is the approximate date of 
onset of the veteran's current back 
disorder and whether it is as likely as 
not that the veteran's current back 
pathology is the result of the symptoms 
and manifestations identified in service.  
If there is no medical possibility of a 
relationship between an injury in service 
and the veteran's current back disorder, 
the physician should clearly and 
unequivocally indicate so.  The examiner 
should provide a comprehensive report 
including complete rationale for all 
conclusions reached, particularly with 
respect to the opinion as to whether or 
not the current back condition is or is 
not related to any injury in service.  
The physician should further discuss in 
light of his or her medical findings and 
medical judgment, the correctness of the 
medical opinions in the file from Dr. 
Bernard (in April 1999) and from Dr. 
Barnes (in June 1999).  The medical 
report generated as a result of this 
request should thereafter be associated 
with the claims folder.

3.  Thereafter, the RO should review the 
claims folder and ensure that ensure that 
all of the foregoing development have 
been conducted and completed in full.  
Specific attention is directed to the 
examination report.  The RO should ensure 
that the medical report is complete and 
in full compliance with the above 
directives.  Remand instructions of the 
Board are neither optional nor 
discretionary.  If the report is 
deficient in any manner or fails to 
provide the specific opinions requested, 
it must be returned to the physician for 
correction. 38 C.F.R. § 4.2 (1999); See 
also Stegall v. West, 11 Vet.App. 268 
(1998). 

4.  Subsequently, the RO should consider 
the veteran's claim for service 
connection for a back disorder in light 
of all the evidence of record, including 
that obtained pursuant to this remand.  
In adjudicating the claim the RO should 
take into consideration all applicable 
legal provisions and should consider 
carefully and with heighten mindfulness 
the benefit of the doubt rule.  
38 U.S.C.A. § 5107(b).  If the evidence 
is not in equipoise, the RO should 
explain why.  See Cartwright v. 
Derwinski, 2 Vet.App. 24, 26 (1991).

5.  The veteran is hereby informed that 
he may furnish additional evidence and/or 
argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992).  He is further 
advised that he should assist the RO in 
the development of his claim, and that 
failure to cooperate or to report for any 
requested examination without good cause 
may result in an adverse decision.  See: 
38 C.F.R. §§ 3.158, 3.655 (1999).  Wood 
v. Derwinski, 1 Vet.App. 191, 193 (1991).


If any benefit sought on appeal, for which a notice of 
disagreement has been filed, remains denied, the veteran and 
his representative should be furnished a supplemental 
statement of the case and given the opportunity to respond 
thereto.
Subsequently the entire claims folder should be returned to 
the Board for further appellate consideration, if in order.  
No action by the veteran is required until he receives 
further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case, pending 
completion of the requested development.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

 



